WILL    WILSON                       January 7, 1960
ATIXBRNEY   GENERAL.



       Honorable J..R. Owen                opinion   Ilo. w-771
       Codity Attorney
       Yilllueon   Cbunty                  Re: Whetlaer the S.P.J.S.T.    Bert
       Georgetown, Texa8                         Hare In Taylor, Texas,   18~
                                                 exempt ,from taxation.
       Dear Nr. Owen:
             Tour letter   of Hovember 27, 1959,     statee:
                     “Kindly refer to your opinion number
                  w-453.     Subsequent to t4e tire that
                  your above opinion was written,        the
                  Board of Directors      of the Supreme Lodge
                  of S.P.J.S.T.     adopted a provision    where-
                  by indigent occupants would be accepted
                  $2:      S.P.J.S.T.   Rest Home at Taylor,
                            We are Intoned     that at this tire
                  there-axe no 100s charity patients at the
                  Home, however, If any applied,        they would
                  be accepted.
                     “Ye have further been Informed that the
                  Home’s fee ~to lte patients is $lOO,OO per
                  month, but that the Home now has several
                  prtlen.te whose only source of income is
                  old age ‘pension.    These patients pay only
                  $56.00 a month on the $100.00 fee and are
                  thus partially    oharity eases.
                     “The Rest Home takes the poettlon  that
                  In view of the above facts it ha8 fulfilled
                  the third requirement of your above referred
                  to opinion.   Our Commlssionerf8 Court ha8
                  requeeted this office  obtain a 8upplemeny
                  tal opinion from you whether under these,
                  clrcum8tances the property ie tax exempt.'
             (Yote:    It Is assumed that the property referred to in
       the opinion requaat Is real property.      Section 7 of Article
       7150, V.A.C.S.,    which exempts property belonging to lnstltu-
       tions of purely public charity,     makes no mention of per8enal
       property; therefore,    such property Is not exempt from tUatlOB.
       See Attorney Qeneralfr Opinion lo. O-5599.)
Honorable    J. R. Owen, Page 2       Opinion No. WW-771


      In holding   that the S.P.J.S.T. Rest Home at Taylor, Texas,
did not qualify    for exemption as an lnetltution of purely
public charity,    Opinion No. WW-453 atated:
               “The Supreme Court of Texas, in City
            of Houston v. Scottlah Rite Benev,
            Assn., 230 S.U. 978, held that property
            Is exempt from taxation If It la both
            owned and used exclusively    by an lnatl-
            tutlon of,publlc  charity.     The court
            further stated that an Institution      was
            one of ‘purely public charity’ where,
            first,  It made no gain or profit,     second,
            it accomplished ends wholly benevo.lent,
            and third, It benefited    persons, Indefinite
            In numbers and personaltiee,     by preventing
            them, through absolute gratuity,     from be-
            coming burdens to the State.
              ,“From the information    that you have
            preaented,  It Is apparent that the property
            In queetion is owned and ueed ;s;l;~;ely
            by the S.P.J.S.T.   Reat Mome.
            Home conforms to the first      two requirement0
            of a ‘purely public charity’ as set forth
            In the foregoing   case, but fail8 to meet the
            third requirement.     Since the Rest Home does
            not accept any resldent on a strictly       charity
            baais, it does not benefit persons, Indefinite:
            In numbers and personalties,      by preventing
            them, through absolute gratuity,      lrom becoming
            burden8 to the State.”
      An institution   may qualify a8 one of purely public charity
when It dispenses ite service freely       to persona in need of
such serviceu,    whether they can pay or not, though such a8
are able to pay are expected to do 80.        See City of Palestine
v. Hlssourl-Pacific    Lines Hospital,   AssIn., 99 S Y 2d 311
-CT Clv.App. 1936 error rel’d        ) W. V . Geppert’ i Discussion
6fekx Exempt Propkty      In Texas, kylor     Law Rev&w, Volume
XI, No. 2     A tax exempt institution     need not seek out its
patient8 & charitable     ob,jects in the “highways and byways”.
Raymondvilla Memorial Hospital,      et al. v. State, et al., 253
  . .   1012 \Tex.Clv.App. 1952, ref. N.R.E.)
      You state In your letter     that the S.P.J.S.T.  Rest Home ie
prepared to render service to      charity cases on a strictly
gratuitous   basis, and that It    Is actually rendering partially
charitable   services in that It    receives  payment only In accordance
1   .




    Honorable      J. R. Owen, Page 3    Opinion No. WW-771


    with the patient's   ability to pay.  Coneequently,  It 18 the
    .oplnlon of this Office that the S.P.J.S.T.  Re8t Home qualifies
     a8 an instltutlon of purely public charity,   and that 18 real
    property i8 exempt from taxation.    Thla opinion supersender
     Attorney General8 Cplnlon WW-453 (1958).

                              SUMMARY


                        'me real property owned by the
                  S.P.J.B.T.  Rcet Home 18 entitled  to
                  tax exemption since the Rest Home qualliles
                  and 18 functioning   a8 a "purely public
                  charity."
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas




    JBP:ca
    APPFt0VE.D:

    OPINION COltnITTEE:
    1. V. Geppert, Chairman
    ;ar;et;;v;;Gregor      Payne
    C: Dian Daole
    Charles D. Cabanlss
    REVIEWBDFOR TRE ATTORNEY
                           GENERAL
    By: Leonard Passmore